     Case 1:21-mj-00409-PJG ECF No. 12, PageID.28 Filed 08/05/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,

        Plaintiff,
                                                         Hon. Phillip J. Green
v.
                                                         Case No. 1:21-mj-00409
BRIAN CHRISTOPHER NULL,

      Defendant.
________________________________/
                                      ORDER


       Defendant appeared before me on August 5, 2021, with appointed counsel for

a detention hearing under the Bail Reform Act of 1984, 18 U.S.C. § 3142(f). After

being advised of his rights, including those attendant to a detention hearing,

defendant waived his right to the hearing. I find that his waiver was knowingly and

voluntarily entered.

       Accordingly, IT IS ORDERED that defendant is committed to the custody of

the Attorney General pending trial.

       DONE AND ORDERED on August 5, 2021.




                                             /s/ Phillip J. Green
                                            PHILLIP J. GREEN
                                            United States Magistrate Judge
